—Judgment, *202Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered March 3, 1999, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him to concurrent terms of 2V3 to 7 years and 1 to 3 years, respectively, unanimously affirmed.
The court properly determined that a deliberating juror distressed by personal problems was not “grossly unqualified” for further service (CPL 270.35 [1]). The juror expressed no doubts about her ability to be fair, and the totality of her responses established that she could render an impartial verdict (see, People v Buford, 69 NY2d 290, 298).
Defendant’s objections to the prosecutor’s summation were sustained and sufficient curative instructions were given by the court to the jury.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Mazzarelli, Wallach and Buckley, JJ.